Case: 14-40960      Document: 00512973494         Page: 1    Date Filed: 03/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 14-40960                               FILED
                                  Summary Calendar                       March 18, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO PEREZ-RAZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-221-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Mario Perez-Razo
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Perez-Razo has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40960     Document: 00512973494     Page: 2   Date Filed: 03/18/2015


                                  No. 14-40960

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The written judgment contains a clerical error.       Perez-Razo pleaded
guilty to the offense of attempted illegal reentry by a previously deported alien;
the written judgment incorrectly identifies the nature of the offense as
“[r]e-entry of a deported alien.” Accordingly, we REMAND for correction of the
error in accordance with Federal Rule of Criminal Procedure 36. See United
States v. Angeles-Mascote, 206 F.3d 529, 531 (5th Cir. 2000); United States v.
Figueroa-Noriega, 530 F. App’x 382, 383 (5th Cir. 2013); United States v.
Rosales, 448 F. App’x 466, 466-67 (5th Cir. 2011).




                                        2